 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address): TELEPHONE NO.: FOR COURT USE ONLY
Kevin Moon, 246792 (415) 730-0387
Moon Law APC
600 West Broadway, Suite 700
San Diego , CA 92101 Ref. No. or File No,

ATTORNEY FOR (Name): Plaintiff

 

 

 

Insert name of court, judicial district or branch coun, if any:

United States District Court, Southern District of California
333 West Broadway
San Diego, CA 92101-8900

 

 

PLAINTIFF:

Todd Carpenter

 

DEFENDANT:

PetSmart, Inc.

 

 

DATE: TIME: DEPT/DIV: CASE NUMBER:

PROOF OF SERVICE 3:19-cv-01731-CAB-LL

 

 

 

 

 

 

Y FA.

41. At the time of service | was a citizen of the United States, over 18 years of age and not a party to this action, and | served copies of:
First Amended Class Action Complaint

2. Party Served: PetSmart, Inc.

3. Person Served: Tiffany Phillips - CT Corporation - Person Authorized to Accept Service of Process

4. Date & Time of Delivery: 10/07/2019 3:05PM

5. Address, City and State: 4640 Admiralty Way, 5th Floor
Marina del Rev. CA 90292

6. Manner of Service: Personal Service - By personally delivering copies.

Fee for Service: $ 90

 

| declare under penalty of perjury under the laws of the United States of
Registered California process server. America and the State of California that the foregoing is true and correct and
County: Los Angeles that this declaration was executed on 10/19/2019 at Petaluma, California.

Registration No.: 8185

Bradford Weekes ;

One Legal - 194-Marin Saray Badrahen

1400 North McDowell Blvd, Ste 300 Signature: =

Petaluma. CA 94954 Bradford Weekes

 
